Title: To James Madison from James Monroe, 23 May 1787
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksburg May 23. 1787.
My leasure furnishes me with the opportunity, but the country around does not with materials to form a letter worthy your attention. The scale of my observations is a narrow one & confin’d entirely within my room: & the subjects of my researches in which I am but seeking to make some proficiency, as I shod. only detail to you the sentiments of others, give me nothing to supply the deficiency. We all look with great anxiety to the result of the Convention at Phila. Indeed it seems to be the sole point on which all future movments will turn. If it succeeds wisely & of course happily, the wishes of all good men will be gratified. The arrangments must be wise, and every way well concerted, for them to force their way thro the States. The experience of the federal govt. hath taught Congress, or rather those who have compos’d it, the sentiments of the several States upon the subject of the powers it shod. possess. Yet it may, by some be thought doubtful, whether it hath not taught them that it will be almost impossible to adopt any plan that will have the concurrence of all the states; or if it hath, that will be of any duration afterwards. It is however the business of every passenger to do what he thinks right & to hope that others will act on the same principle. I have to acknowledge yr. kind attention to my affrs. in N. York & particularly for the dispatch of my furniture & the advance I find you have been under the necessity of making for me. I am sorry to find it probable that my share of Mordicai’s effects (when obtain’d) will not even reemburse this sum. At what time I shall be able to make up the deficiency as well as remit the amt. due for the completion of our contract with Taylor I cannot precisely say. I have hopes of effecting it soon, but can give no assurance with certainty. I have not heard of the furniture since it sail’d but suspect it is at Norfolk, from whence I have taken measures for its removal. I am Dear Sir yr. friend & servt.
Jas. Monroe
